DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 18 are pending for examination.  Claims 1 and 10 are amended.
References were cited in previous office action.

Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.

Claim Objections
Claims 10 – 17 are objected to because of the following informalities:  there are typo errors in claims.
As to claim 10, there are duplicated number of claim 10.   Second claim 10 should be claim 11.

 As to claim 12, it should be claim 13.
As to claim 13, it should be claim 14.
As to claim 14, it should be claim 15.
As to claim 15, it should be claim 16.
As to claim 16, it should be claim 17.
As to claim 17, it should be claim 18.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 10, there are 2 claims numbered claim 10.   First claim 10 is independent claim.  For examiner purpose, examiner treats the second claim 10 as claim 11 that depends on independent claim 10.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Piya et al., (US PUB 2018/0122138 hereinafter Piya) in view of Hamada et al., (US PUB 2019/0340198 hereinafter Hamada).

As to claim 1, Piya teaches computer-implemented method for enabling multi-user collaboration on a three-dimensional (3D) design (“A collaborative 3D modeling system” title, abstract), comprising: 
(a) acquiring the 3D design in a computer-aided design (CAD) 5application (“…during the design modeling process, the user simply defines the cross-sectional silhouette of the shape he wants. The computer automatically fills in the region between the silhouette boundary with a 3D mesh such that the mesh approximates the geometry of the shape intended by the user…” para. 0039);
(b) activating a commenting process for a comment to be associated with a selected part of the 3D design (“Users can accompany their designs, or specific design components with annotations and comments in order to better communicate the information about the design concepts and their ideas…” para. 0080 - 0081); 
(c) dynamically processing user input for the comment as it is received, wherein:  
10(i) the user input comprises text (“…inputs provided by the user…” para. 0034) and (“…Users can annotate a design or a component by simply clicking on it and hitting the comment button…” para. 0081); 
(ii) the dynamically processing recognizes that the text relates to creating or modifying the selected part (“…Herein, a set of interactive techniques use for both creating the shapes, modifying their geometry, adding aesthetic or material properties, and manipulating them in three dimensional space is provided. In the second embodiment, an interactive mechanism for constructing shapes in context of an overall design structure is provided…” para. 0034) and (“…Users can annotate a design or a component by simply clicking on it and hitting the comment button. This invokes a text entry window, where users can add their comments and also sketch out visual information, similar to a paint ;
(f) providing the comment including the proposed replacement part to another user (“Users can accompany their designs, or specific design components with annotations and comments in order to better communicate the information about the design concepts and their ideas as shown in FIG. 25. In addition, comments also stand out as means to elicit feedback or request help in improving, refining, or advancing a certain design concept…” para. 0081) and (“…while enabling collaborative operations such as substituting parts or shapes in the design, or finding a suitable design component” para. 0071).
	While Piya teaches user can change substituting /replacement parts and providing it to another user via collaborative operation as cited above (title, abstract, and para. 0071).  Further, each design has associated comment/annotation (para. 0081).
Piya does not but Hamada teaches
(iii) the dynamically processing dynamically retrieves a list of one or more alternative parts, wherein list is based on similarities between the one 15or more alternative parts and the selected part (“…list display of similar parts retrieved…” para. 0078, 0166); 
 (iv) the dynamically processing dynamically displays a graphic representation of one or more of the one or more alternative parts in the list (“When the user performs an operation of selecting the YES button 162 on the shape matching part display confirmation screen 160, the CPU 13 displays a -part search result detailed screen 170 on the display 11…” figure 14 and associated texts show graphic representation of similar part list); 
(d) selecting one of the one or more alternative parts (“…selected by the selecting operation input…” para. 0024) and (“The recommender execution selecting screen 100 displays: a message 101 "select part on CAD"; a single-part search comment 102 for executing a "single-part search mode" in which similar parts to one display part selected from among a plurality of display parts displayed on the design screen 26 are retrieved and displayed; and an all-part search comment 103 for executing an "all-part search mode" in which similar parts to all of the plurality of display parts are retrieved and displayed” figures 7 and 14 and associated text, especially para. 0081) and; 
(e) inserting the selected one alternative part (“…a replacing unit configured to replace, on the CAD data, the display part selected by the selecting operation input to the operating input unit with the similar part corresponding to the model number selected by the similar part selecting operation input to the similar part selecting operating input unit.” para. 0024 – 0025) in the comment as a 20proposed replacement part (“…When the user performs an operation of selecting a CAD model replacing button 129 (see FIG. 8) on the single-part search result detailed screen 120, the CPU 13 displays (substitutes) the corresponding similar part as a part on CAD in place of the part displayed in the present section 121…” comment to propose replacement part by selecting replacing button, para. 0099).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was 

As to claim 3, Piya modified by Hamada teaches 5the computer-implemented method of claim 1, Piya does not but Hamada teaches further comprising: ranking the list of one or more alternative parts (“…Parts determined to have a matching rate…” para. 0106).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Piya by adopt the teaching of Hamada because Hamada would rate matching to provide a list of most similar parts easily for designers to select and modify to have design choice (para. 0106, 0142, and 0158).

As to claim 10, this is a computer-implemented system claim of claim 1.  See rejection for claim 1 above.  Further, Piya teaches 10(a) a computer having a memory (“digital memory” abstract); (b) a processor executing on the computer (“computer processing unit” abstract); (c) a computer-aided design (CAD) application (“ computer aided-design system” para. 0002). 

As to claim 12, see rejection for claim 3 above.

Claims 2, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Piya in view of Hamada, as applied to claim 1, and further in view of Stelmar et al., (US PUB 2020/0169465 hereinafter Stelmar).

As to claim 2, Piya modified by Hamada teaches the computer-implemented method of claim 1, Piya and Hamada do not but Stelmar teaches wherein the dynamically processing utilizes a natural language processor (NLP) to interpret the text (“…In another embodiment, audio captured by sensing device 414 can be conveyed to collaboration server 410, which is capable of converting speech contained in the audio to text and analyzing the text…” para. 0067).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Piya and Hamada by adopt the teaching of Stelmar because Stelmar would provide a natural language processor to facilitate interactions between computer systems and human (natural) languages (para. 0068).

As to claim 5, Piya modified by Hamada teaches the computer-implemented method of claim 3, Piya modified by Hamada teaches wherein the ranking is based on:  22International Organization for Standardization (ISO) standards (“The International Organization for Standardization (ISO) publishes standards for NLP” para. 0068).  


As to claim 11, see rejection for claim 2 above.


Claims 4, 6 – 7, 13 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Piya in view of Hamada, as applied to claim 3, further in view of Zobrist et al., (US PUB 2014/0074865 hereinafter Zobrist), and further in view of Green et al., (US PAT 5,728,023 hereinafter Green).

As to claim 4, Piya modified by Hamada teaches the computer-implemented method of claim 3, Piya teaches simulation results (“…3D model representations of a first plurality of versions of an object component for a first user, the versions being selectable along a first axis, and using the electronic display…” abstract, and para. 0033).
 Piya does not but Hamada teaches wherein the ranking is based on:
a material of each of the one or more alternative parts (“…The similar part data includes 3D CAD data, shape data, and specification (for example, material, presence or absence of heat treatment …” para. 0063 and 0090); and  
20a color of each of the one or more alternative parts (“…whether or not to change the display color of display parts for which the similar parts are retrieved…” para. 0078 and 0122).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Piya by adopt the teaching of Hamada because Hamada would provide and display a list of similar parts easily for designers to select and modify to have design choice (para. 0142, 1047, and 0158).  Piya would implement the comment window as Hamada’s recommender window that can allow users to select alternate parts so as when providing the comment, it would include the proposed replacement part to another user as collaboration process (title and abstract).

Piya and Hamada do not but Zobrist teaches 
10a confidence of a similarity between geometries of the selected part and each of the one or more alternative parts (“…a confidence ranking to the repair data based on the similarity of the systems across the different vehicles” abstract, and para. 0004 and 0044); 
an amount of usage of each of the one or more alternative parts (“…high level of usage of the parts…” para. 0019);  


Piya, Hamada, and Zobrist do not but Green teaches
a fit comprising an extent to which each of the one or more alternative parts will fit in the 3D design (“…each key fits into slot…” col. 18 lines 60 - 65) and col. 20 lines 22 – 45); 
15the one or more alternative parts comprising a stress factor (“stress-bearing parts of each module…” col. 10 lines 55 - 60), a bend factor (“…The body portion of each module has two opposed interconnecting ends, and it is in the direction of one (or either) of these ends that the modules travel. In the preferred embodiment, one end of each module, which typically will be the front end, is female and contains one or more symmetrically rotatable (e.g. conical or cylindrical) "sockets" or cavities which is or are oriented transversely to the module's front-rear axis. …” col. 12 lines 32 – 50) and (“joint permits rotation…” col. 14 lines 30 - 35), and a heat factor (“endless belt or chain the effectiveness of which over time is less susceptible to environmental damage (e.g. as from the effects of oil and/or heat) than are its competitors” col. 11 lines 12 - 18); 
inventory data comprising a cost (“…inexpensively manufactured…” col. 11 lines 25 – 30) for each of the alternative one or more parts and whether each of the one or more alternative parts is in stock (“…needs with a minimum inventory and a minimum number of different parts kept in inventory” col. 10 lines 30 - 35); 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Piya, Hamada, and Zobrist by adopt the teaching of Green because Green would provide techniques to design durable part with reasonable cost (col. 7 – 11).  Therefore, Piya would apply characteristics of parts in Green’s system to design a durable with less cost.

As to claim 6, Piya modified by Hamada teaches the computer-implemented method of claim 3, Piya, Hamada, and Zobrist do not but Green teaches wherein the ranking is based on: 5organization inventory (“…needs with a minimum inventory and a minimum number of different parts kept in inventory” col. 10 lines 30 - 35); 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Piya, Hamada, and Zobrist by adopt the teaching of Green because Green would provide all details of considerations during designing parts process (col. 7 – 10).  Green also teaches modeling parts (title, abstract).  Green would provide inventory organization to meet many diverse needs (col. 10 lines 30 – 35).

As to claim 7, Piya modified by Hamada teaches the computer-implemented method of claim 3, wherein the ranking is based on Piya does not but Hamada material (“…The similar part data includes 3D CAD data, shape data, and specification (for example, material…” para. 0063).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Piya by adopt the teaching of Hamada because Hamada would provide and display a list of similar parts easily for designers to select and modify to have design choice (para. 0142, 1047, and 0158).
Piya and Hamada do not but Zobrist teaches percentage usage (“…high level of usage of the parts…” para. 0019);  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Piya and Hamada by adopt the teaching of Zobrist  because Zobrist would provide confidence ranking to make sure the similarity score is most matching (para. 0004).
Piya, Hamada, and Zobrist do not but Green teaches cost (“…inexpensively manufactured…” col. 11 lines 25 – 30).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Piya, Hamada, and Zobrist by adopt the teaching of Green because Green would provide techniques to design durable part with reasonable cost (col. 7 – 11).  Therefore, Piya would apply characteristics of parts in Green’s system to design a durable with less cost.

As to claims 13 - 16, see rejection for claims 4 – 7 above.


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Piya in view of Hamada, as applied to claim 3, and further in view of Green et al., (US PAT 5,728,023 hereinafter Green).

As to claim 8, Piya modified by Hamada teaches the computer-implemented method of claim 3, Piya teaches simulation (“…3D model representations of a first plurality of versions of an object component for a first user, the versions being selectable along a first axis, and using the electronic display…” abstract, and para. 0033).
Piya and Hamada do not but Green teaches
heat (“endless belt or chain the effectiveness of which over time is less susceptible to environmental damage (e.g. as from the effects of oil and/or heat) than are its competitors” col. 11 lines 12 - 18); stress (“stress-bearing parts of each module…” col. 10 lines 55 - 60),
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Piya, Hamada, and Zobrist by adopt the teaching of Green because Green would provide techniques to design durable part with reasonable cost (col. 7 – 11).  Therefore, Piya would apply characteristics of parts in Green’s system to design a durable with less cost.

As to claim 17, see rejection for claim 8 above.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Piya in view of Hamada, as applied to claim 3, and further in view of Marothiya et al., (US PUB 2019/0188643 hereinafter Marothiya).

As to claim 9, Piya modified by Hamada teaches 15the computer-implemented method of claim 1, Piya teaches wherein the inserting the selected one alternative part in the comment and the providing the comment steps further comprise:
 activating a replacement selection (“Replace Operation” para. 0078) option to replace the selected part with the alternative part (“…A given part in the workspace can be substituted with a corresponding part from another design in the explorer as shown in FIG. 24. This operation first removes the original part from the workspace, generates a copy of the new part, and places it at the same location in the design. In order to match the location and orientation of the previous shape, computes the minimum bounding box of the two parts…” para. 0079);
23displaying an accept selection option for a collaborating user to accept a replacement of the selected part with the alternative part (“…Besides replacing individual parts, a full design model can also be replaced with another concept model, if the user chooses to do away with the whole design” para. 0079) and (“replace a component in the working model with one of said component designs based on user selection of the component.” Claim 7); 
replacing the selected part with the alternative part (“…A given part in the workspace can be substituted with a corresponding part from another design in the explorer as shown in FIG. 24. This operation first removes the original part from the workspace, generates a copy of the new part, and places it at the same location in the design. In order to match the location and orientation of the previous shape, computes the minimum bounding box of the two parts…” para. 0079); 5
receiving activation of the accept selection option from the reviewer (“feedback” para. 0081); 
closing the entry (“…users can take an existing design that presents a scope for improvement” para. 0091 - 0092).
Piya and Hamada do not but Marothiya teaches
within a product lifecycle management (PLM) system (“PLM module” para. 0027), wherein the 20PLM system connects people, processes, and data across a product lifecycle to a central repository of information (“repository” para. 0028); 
based on activating of the replacement selection option, creating a ticket in the PLM system (“The PLM module 113 includes a data sharing module 114 configured to share the product data with the target device 104 upon a request by the user…” para. 0027);  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Piya and Hamada by adopt the teaching of Marothiya because Marothiya would support designers develop a product using Product Lifecycle 

As to claim 18, see rejection for claim 9 above.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Applicant argued that 
“(1) None of the cited references teach, describe, or suggest, the dynamic processing of a comment as the text of a comment is received” (pages 9 - 13 of remark); 
In response,
It is combination of Piya and Hamada, not any alone, teaches the claimed limitations.  Piya teaches user can enter annotation and comments to communicate about the design concept and receiving feedback (para. 0081). Therefore, Piya teaches “dynamically processing user input for the comment as it is received”.

Applicant argued that 
“(2) None of the cited references teach, describe, or suggest, the dynamic recognition of text in a comment that the text relates to creating or modifying a particular selected part” (pages 9 - 13 of remark);
In response,

In Piya, users can annotate and comment a design or component by hitting a comment button that invokes a text entry window where users can add their comments.  This annotation is always associated with its respective design content (para. 0081).  
Therefore, Piya teaches limitation “the dynamic recognition of text in a comment that the text relates to creating or modifying a particular selected part”.

Applicant argued that 
 “(3) None of the cited references teach, describe, or suggest, inserting a selected alternate part into a comment as a proposed replacement part which is then forwarded to other users” (pages 9 - 13 of remark).
In response,
According to the specification, a text “replace” is being inserted relates to creating or modifying the selected part (para. 0025, 0037).  Then a list of similar parts are listed for user to select (para. 0026 and 0038).  The design part is then replaced with the alternate part and display once user accepts it (para. 0042).
Again, it is combination of Piya and Hamada, not any alone, teaches the claimed limitations. While Piya teaches comment window for user to enter comment/annotation as responded above (para. 0081) and providing the comment to another user (“Users can accompany their designs, or specific design components with annotations and comments in order to better communicate the information about the design concepts and their ideas as shown in FIG. 25. In addition, comments also stand out as means to .  
  Piya does not but Hamada teaches the recommender execution selecting screen 100 displays options for users to select options of similar/alternate parts from among a plurality of display parts displayed on the design screen 26 (figures 7 and 14 and associated text, especially para. 0081).  When user selects an option, then a list of similar parts displayed for user to select (figure 14). The recommender in figure 7 functions as a comment window to get input from user and figure 14 displays a list of similar parts (para. 0081 and 0099).   
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Piya by adopt the teaching of Hamada because Hamada would provide and display a list of similar parts easily for designers to select and modify to have design choice (para. 0142, 1047, and 0158).  Piya would implement the comment window as Hamada’s recommender window that can allow users to select alternate parts so as when providing the comment, it would include the proposed replacement part to another user as collaboration process (title and abstract).
Therefore, Piya modified by Hamada teaches claimed limitation “inserting a selected alternate part into a comment as a proposed replacement part”; and “providing the comment including the proposed replacement part to another user”.
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
-9- 					
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763.  The examiner can normally be reached on 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194